Title: From Thomas Jefferson to John Sibley, 27 May 1805
From: Jefferson, Thomas
To: Sibley, John


                  
                     Sir 
                     
                     Washington May 27. 05.
                  
                  I have been some time a debtor for your letters of Mar. 20. and Sep. 2. of the last year. a constant pressure of things which will not admit delay prevents my acknoling with punctuality the letters I recieve altho I am not insensible to the value of the communications & the favor done me in making them. to these acknolegements I propose to add a sollicitation of a literary kind, to which I am led by your position, favorable to this object, and by a persuasion that you are disposed to make to science those contributions which are within your convenience. the question whether the Indians of America have emigrated from another continent, is still undecided. their vague & imperfect traditions can satisfy no mind on that subject. I have long considered their languages as the only remaining monument of a connection with other nations or of the want of it, to which we can now have access. they will likewise shew their connections with one another. very early in life therefore I formed a vocabulary of such objects as, being present every where, would probably have a name in every language; and my course, of life having given me opportunities of obtaining vocabularies of many Indian tribes, I have done so on my original plan, which tho’ far from being perfect, has the valuable advantage of identity, & of thus bringing the languages to the same points of comparison. a letter from you to Genl. Dearborne giving valuable information respecting the Indians West of the Missisipi & South of the Arcansa presents a much longer list of tribes than I had expected; and the relations in which you stand with them, and the means of intercourse these will furnish, induce me to hope you will avail us of your means of collecting their languages. for this purpose I inclose you a number of my blank vocabularies, to lessen your trouble as much as I can. I observe you mention several tribes which having an original language of their own, nevertheless have adopted some other common to other tribes. but it is their original languages I wish to obtain. I am in hopes you will find persons situated among or near most of the tribes who will take the trouble of filling up a vocabulary, no matter whether the orthography used be English, Spanish, French or any other, provided it is stated what the orthography is. to save unnecessary trouble I should observe that I already possess the vocabularies of the Attacapas & Chetimachas, and no others within the limits before mentioned. I have taken measures for obtaining those North of the Arcansa and allready possess most of the languages on this side the Missisipi. a similar work, but on a much greater scale, has been executed under the auspices of the late empress of Russia. as to the red nations of Asia: which however I have never seen. a comparison of our collection with that will probably decide the question of the sameness or difference of origin, altho it will not decide which is the mother country & which the colony.   You will recieve from General Dearborne some important instructions with respect to the Indians. nothing must be spared to convince them of the justice and liberality we are determined to use towards them, and to attach them to us indissolubly. Accept my apologies for the trouble I am giving you, with my salutations and assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               